Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Bryan Larrimore appeals the district court’s order dismissing his complaint as frivolous and imposing monetary sanctions and a prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Larrimore v. North Carolina, No. 7:09-cv-00037-D (E.D.N.C. April 2, 2009). We deny Larrimore’s pending motions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.